DETAILED ACTION
The present application has been made of the record and currently claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0021, line 2, “second end 76” should be “second end 78”;
In paragraph 0028, lines 4-5, “via friction fit, crimp, the tubes” is unclear;
Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 7 and 27 be found allowable, claims 8 and 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki (U.S. Patent No. 4,795,078).
Claim 1, Kuroki discloses:
An assembly comprising: 
at least one member (considered as 2 in Fig. 1) including first and second ends; 
a dual metal adapter (considered as 1 and 3 in Fig. 1) for connecting to the at least one member, comprising: 

an outer tube (considered as 3 in Fig. 1) extending over the inner tube and being secured thereto, 
the outer tube being formed from a second metal having a second resistivity greater than the first resistivity (see explanation below), the first end of the at least one member being metallurgically bonded to the inner tube (see Col. 2, Lines 44-49 where dual metal adapter, inner tube, and outer tuber are all metallurgically bonded).
In regards to the resistivity, carbon steel has a resistivity of 14.3x10^-8 while titanium has a resistivity of 42.0x10^-8. Therefore, the second metal has a resistivity great than the first resistivity (see https://en.wikipedia.org/wiki/Electrical_resistivity_and_conductivity).

	Claim 2, Kuroki discloses:
The assembly recited in claim 1, wherein the first end of the at least one member is metallurgically bonded to the inner tube in response to heat applied to the outer tube (see Col. 8, Lines 3-6, where the inner tube and at least one member are enclosed and heated to at least 750 degrees Celsius; see Col. 2, Lines 44-49 where dual metal adapter, inner tube, and outer tuber are all metallurgically bonded).

	Claim 3, Kuroki discloses:
The assembly recited in claim 1, wherein the at least one member includes a passage for receiving fluid (see Fig. 2).
	

The assembly recited in claim 1, wherein the at least one member has a solid longitudinal cross-section (see Fig. 1 where the cross-section is continuous throughout).

	Claim 9, Kuroki discloses:
The assembly recited in claim 1, wherein the first and second metals have melting points greater than about 800°C.
In regards to the melting points, Titanium has a melting point of 1670 degrees Celsius and Carbon Steel has a melting point between 1425 to 1540 degrees Celsius. Therefore, the limitation is met (see https://steelforge.com/literature/metal-melting-ranges/).

	Claim 31, Kuroki discloses:
A method of forming an assembly, comprising: 
inserting an inner tube (see Fig. 1 where the insertion of inner tube 1 goes into outer tube 3) formed from a first metal (see Col. 2, Line 25, where the “middle pipe” is made of carbon steel) having a first resistivity (see explanation below) into an outer tube (considered as 3 in Fig. 1) formed from a second metal (see Col. 2, Lines 26-27) having a second resistivity greater than the first resistivity (see explanation below); 
securing the inner and outer tubes together (see Col. 31-32); 
inserting at least one member having first and second ends in the inner tube (see Fig. 1); and metallurgically bonding the first end of the at least one member to the inner tube (see Col. 2, Lines 46-49).


	Claim 32, Kuroki discloses:
The method of claim 31, wherein the step of metallurgically bonding the at least one member to the inner tube comprises heating the outer tube to melt a filler metal provided in a pocket provided between an end of the inner tube and an end of the outer tube (see Col. 4, Lines 58-64, where an accelerator can be used, which is a metal, in between the inner and outer tubes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 3,286,341) in view of Dugan et al. (U.S. Patent No. 2,224,145).
In regards to claim 1, Miller discloses:

at least one member (considered as 11,12 in Fig. 1) including first and second ends (see Fig. 1); 
a dual metal adapter (considered as 19 and 15 in Fig. 1) for connecting to the at least one member, comprising: 
an inner tube (considered as 15 in Fig. 1) for receiving and contacting the first end of the at least one member and being formed from a first metal (see Col. 3, Lines 36-38, where the tubes are formed of either aluminum, steel or bi-metal; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material; see Fig. 1 where the inner tube and tubes are only in contact with the fluid) having a first resistivity (see explanation below); and 
an outer tube (considered as 19 in Fig. 1) formed of a metal and extending over the inner tube and being secured thereto (see Col. 6, Lines 10-13 where the ferrule and shell are secured to each other), 
the first end of the at least one member being metallurgically bonded to the inner tube (see Col. 1, Lines 43-49, where the tapers surfaces are bonded together; using broadest reasonable interpretation, metallurgically bonded is being interpreted as forming a bond between two metals),
but does not explicitly disclose the outer tube being formed from a second metal having a second resistivity greater than the first resistivity (see explanation below).
However, Dugan discloses a similar device wherein it is known that soldered fittings can comprise different metals such as copper or brass while the pipes attached thereto are comprises of steel (see page 2, second column, lines 4-6) and that tubular members are known to comprise either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).

In regards to the outer tube being formed from a second metal having a second resistivity greater than the first resistivity, it would have been obvious to one of ordinary skill in the art before the effective filling date to use either steel or aluminum tubes and a copper or brass outer tubes OR copper or brass tubes and a steel or aluminum fitting because pipes are known to either comprise steel, stainless steel, copper, or aluminum and fittings are known to comprise either steel, stainless steel, copper, or aluminum and there are a finite number of identified and predictable solutions and producing no new results. It is noted that Miller discloses that it known to use tubes formed of either aluminum, steel or stainless steel (see Col. 3, Lines 36-38) and that Dugan discloses that it is known to use tubes comprised of either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).
Furthermore, Copper is known to have a resistivity of 1.724*10^-8, Aluminum is known to have a resistivity of 2.65*10^-8, and steel is known to have a resistivity of 15*10^-8, therefore, if the combination comprises the material of the outer tube is steel and the material of the inner tube is copper or aluminum, then the limitation is met (see https://www.engineeringtoolbox.com/resistivity-conductivity-d_418.html).

In regards to claim 2, Miller further discloses:
The assembly recited in claim 1, wherein the first end of the at least one member is metallurgically bonded to the inner tube in response to heat applied to the outer tube (see Col.1, Lines 56-61).

	In regards to claim 3, Miller further discloses:
The assembly recited in claim 1, wherein the at least one member includes a passage for receiving fluid (see Fig. 1).

	In regards to claim 4, Miller further discloses:
The assembly recited in claim 1, wherein the at least one member has a solid longitudinal cross-section (see Fig. 1 where the at least one member has a continuous cross-section).

	In regards to claim 5, Miller in view of Dugan further discloses:
The assembly recited in claim 1, wherein the at least one member is formed from copper (see 2nd to last paragraph in claim 1; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material of Miller).

	In regards to claim 6, Miller in view of Dugan further discloses:
The assembly recited in claim 1, wherein the at least one member is formed from aluminum (see 2nd to last paragraph in claim 1; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material of Miller).

	In regards to claim 7, Miller in view of Dugan further discloses:
The assembly recited in claim 1, wherein the inner tube is formed from copper (see Col. 3, Lines 36-38 of Miller, where the tubes are formed of either aluminum, steel or bi-metal; see Col. 1, Lines 35-40 of Miller, where all metals part in contact with fluid must be constructed of substantially the same material; see Fig. 1 of Miller where the inner tube and tubes are only in contact with the fluid) and the outer tube is formed from stainless steel (see 2nd to last paragraph in claim 1).

	In regards to claim 8, Miller in view of Dugan further discloses:
The assembly recited in claim 1, wherein the inner tube is formed from copper and the outer tube is formed from steel (see 2nd to last paragraph in claim 1).

	In regards to claim 9, Miller in view of Dugan further discloses:
The assembly recited in claim 1, wherein the first and second metals have melting points greater than about 800°C.
In regards to the melting points, Brass is known to have a melting point of at least 905 degrees Celsius, copper is known to have a melting point of at least 1084 degrees Celsius, stainless steel is known to have a melting point of at least 1510 degrees Celsius (see https://www.onlinemetals.com/en/melting-points).

	In regards to claim 10, Miller further discloses:
The assembly recited in claim 1 further comprising: 
pockets provided (considered as 21 and 22) between ends of the inner tube and ends of the outer tube (see Fig. 1); and 
filler metal positioned within each of the pockets (see Fig. 1), the first end of the at least one member being metallurgically bonded to the inner tube by the filler metal in response to current applied to the outer tube (see Col. 2, Lines 35-41, where the outer member appears it is 

	In regards to claim 11, Miller further discloses:
The assembly recited in claim 10, wherein the filler metal has a melting temperature between about 400°C and 800°C.
In regards to the melting temperature, Brazing is known to be within the temperatures between 450°C and 1000°C, therefore it would have been obvious to one of ordinary skill in the art to choose a filler metal with a melting temperature in the range of 400°C and 800°C (see https://www.kaybrazing.com/brazing-articles/1000916-800-f-840-f-450-c-which-temperature-defines-brazing.html; see Col. 2, Lines 36-41 where a suitable source of heat is using a brazing furnace, therefore, it is inherent that a brazing filler metal would be used when it is being heated using a brazing device or furnace).

	In regards to claim 12, Miller further discloses:
The assembly recited in claim 10, wherein the filler metal comprises a brazing filler metal (see Col. 2, Lines 36-41 where a suitable source of heat is using a brazing furnace, therefore, it is inherent that a brazing filler metal would be used when it is being heated using a brazing device or furnace; see Col. 3, Lines 18-20 where a zinc, copper, and tin plated area is used and this combination is known to be used as brazing filler metal; see https://en.wikipedia.org/wiki/List_of_brazing_alloys , where Ag56Cu22Zn17Sn5 is used for brazing). 

In regards to claim 13, Miller further discloses:


	In regards to claim 14, Miller in view of Dugan further discloses:
The assembly recited in claim 10, wherein the filler metal has a melting point less than the melting points of both the first and second metals.
It is inherent that the filler metal would have a melting point less than the melting points of both the first and second metals because it is only mentioned by Miller that when the device undergoes heating, only the filler metals and lining melt (see Col. 3, Lines 49-54). 

	In regards to claim 15, Miller further discloses:
The assembly recited in claim 1, wherein the at least one member comprises first and second members extending from opposite ends of the adapter (see Fig. 1).

	In regards to claim 16, Miller further discloses:
The assembly recited in claim 15, wherein each of the first and second member include a passage for receiving fluid.

	In regards to claim 17, Miller further discloses:
The assembly recited in claim 1, wherein the adapter is free of moving parts.

	In regards to claim 18, Miller in view of Dugan further discloses:
A liquid-cooled rotary electric machine including the assembly recited in claim 1 (it appears this device is capable of being connected to a liquid electric rotary machine).

In regards to claim 19, Miller discloses:
An assembly comprising: 
A tubular first and second member (considered as 11,12 in Fig. 1) including first and second ends (see Fig. 1); 
a dual metal adapter (considered as 19 and 15 in Fig. 1) for connecting to the first ends of the first and second members, comprising: 
an inner tube (considered as 15 in Fig. 1) for receiving and contacting the first end of the first and second member and being formed from a first metal (see Col. 3, Lines 36-38, where the tubes are formed of either aluminum, steel or bi-metal; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material; see Fig. 1 where the inner tube and tubes are only in contact with the fluid) having a first resistivity (see explanation below); and 
an outer tube (considered as 19 in Fig. 1) formed of a metal and extending over the inner tube and being secured thereto (see Col. 6, Lines 10-13 where the ferrule and shell are secured to each other), 
pockets (see Fig. 1) provided between ends of the inner tube and ends of the outer tube where filler metal is positioned within each of the pockets (see Fig. 1); and 
the first end of the first and second member being metallurgically bonded to the inner tube (see Col. 1, Lines 43-49, where the tapers surfaces are bonded together; using broadest reasonable interpretation, metallurgically bonded is being interpreted as forming a bond between two metals) in response to heating the assembly,
but does not explicitly disclose the outer tube being formed from a second metal having a second resistivity greater than the first resistivity (see explanation below).

In regards to a first and second metal, it would have been obvious to one of ordinary skill in the art before the effective filling date to use steel tubes and a copper or brass outer tube because Dugan discloses that this configuration is known in the field of metal-to-metal soldered connections (see page 2, second column, lines 1-6).
In regards to the outer tube being formed from a second metal having a second resistivity greater than the first resistivity, it would have been obvious to one of ordinary skill in the art before the effective filling date to use either steel or aluminum tubes and a copper or brass outer tubes OR copper or brass tubes and a steel or aluminum fitting because pipes are known to either comprise steel, stainless steel, copper, or aluminum and fittings are known to comprise either steel, stainless steel, copper, or aluminum and there are a finite number of identified and predictable solutions and producing no new results. It is noted that Miller discloses that it known to use tubes formed of either aluminum, steel or stainless steel (see Col. 3, Lines 36-38) and that Dugan discloses that it is known to use tubes comprised of either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).
Furthermore, Copper is known to have a resistivity of 1.724*10^-8, Aluminum is known to have a resistivity of 2.65*10^-8, and steel is known to have a resistivity of 15*10^-8, therefore, if the combination comprises the material of the outer tube is steel and the material of the inner tube is copper or aluminum, then the limitation is met (see https://www.engineeringtoolbox.com/resistivity-conductivity-d_418.html).


Wherein the first end of the at least one member being metallurgically bonded to the inner tube by the filler metal in response to current applied to the outer tube (see Col. 2, Lines 35-41, where the outer member seems likes it suitable to being metallurgically bonded by current applied to the outer tube; see Col. 3, Lines 55-59 where the entire space is filled with filler metal).

	In regards to claim 21, Miller in view of Dugan discloses:
A liquid-cooled rotary electric machine including the assembly recited in claim 19 (it appears this device is capable of being connected to a liquid electric rotary machine).

	In regards to claim 22, Miller discloses:
A dual metal adapter (see Fig. 1) for connecting to an end of at least one member (considered as 11,12 in Fig. 1), comprising: 
an inner tube (considered as 15 in Fig. 1) for receiving and contacting the first end of the first and second member and being formed from a first metal (see Col. 3, Lines 36-38, where the tubes are formed of either aluminum, steel or bi-metal; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material; see Fig. 1 where the inner tube and tubes are only in contact with the fluid) having a first resistivity (see explanation below); and 
an outer tube (considered as 19 in Fig. 1) formed of a metal and extending over the inner tube and being secured thereto (see Col. 6, Lines 10-13 where the ferrule and shell are secured to each other), 

the first and second metals having melting points greater than about 800°C (see explanation below),
but does not explicitly disclose the outer tube being formed from a second metal having a second resistivity greater than the first resistivity (see explanation below).
However, Dugan discloses a similar device wherein it is known that soldered fittings can comprise different metals such as copper or brass while the pipes attached thereto are comprises of steel (see page 2, second column, lines 4-6) and that tubular members are known to comprise either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).
In regards to a first and second metal, it would have been obvious to one of ordinary skill in the art before the effective filling date to use steel tubes and a copper or brass outer tube because Dugan discloses that this configuration is known in the field of metal-to-metal soldered connections (see page 2, second column, lines 1-6).
In regards to the outer tube being formed from a second metal having a second resistivity greater than the first resistivity, it would have been obvious to one of ordinary skill in the art before the effective filling date to use either steel or aluminum tubes and a copper or brass outer tubes OR copper or brass tubes and a steel or aluminum fitting because pipes are known to either comprise steel, stainless steel, copper, or aluminum and fittings are known to comprise either steel, stainless steel, copper, or aluminum and there are a finite number of identified and predictable solutions and producing no new results. It is noted that Miller discloses that it known to use tubes formed of either aluminum, steel or stainless steel (see Col. 
Furthermore, Copper is known to have a resistivity of 1.724*10^-8, Aluminum is known to have a resistivity of 2.65*10^-8, and steel is known to have a resistivity of 15*10^-8, therefore, if the combination comprises the material of the outer tube is steel and the material of the inner tube is copper or aluminum, then the limitation is met (see https://www.engineeringtoolbox.com/resistivity-conductivity-d_418.html).
In regards to the melting points, Brass is known to have a melting point of at least 905 degrees Celsius, copper is known to have a melting point of at least 1084 degrees Celsius, stainless steel is known to have a melting point of at least 1510 degrees Celsius (see https://www.onlinemetals.com/en/melting-points).

	In regards to claim 23, Miller further discloses:
The adapter recited in claim 22, where the at least one member is configured to be metallurgically bonded to the inner tube by the filler metal in response to current applied to the outer tube (see Col. 2, Lines 35-41, where the outer member seems likes it suitable to being metallurgically bonded by current applied to the outer tube; see Col. 3, Lines 55-59 where the entire space is filled with filler metal).

	In regards to claim 24, Miller further discloses:
The adapter recited in claim 22 further comprising: 
Pockets (considered as 21,22 in Fig. 1) provided between ends of the inner tube and ends of the outer tube; and 

the end of the at least one member being metallurgically bonded to the inner tube by the filler metal in response to current applied to the outer tube (see Col. 2, Lines 35-41, where the outer member seems likes it suitable to being metallurgically bonded by current applied to the outer tube; see Col. 3, Lines 55-59 where the entire space is filled with filler metal), 
the filler metal having a melting point less than the melting points of both the first and second metals.
It is inherent that the filler metal would have a melting point less than the melting points of both the first and second metals because it is only mentioned by Miller that when the device undergoes heating, only the filler metals and lining melt (see Col. 3, Lines 49-54). 

In regards to claim 25, Miller further discloses:
The adapter recited in claim 24, wherein the filler metal comprises a brazing filler metal (see Col. 2, Lines 36-41 where a suitable source of heat is using a brazing furnace, therefore, it is inherent that a brazing filler metal would be used when it is being heated using a brazing device or furnace; see Col. 3, Lines 18-20 where a zinc, copper, and tin plated area is used and this combination is known to be used as brazing filler metal; see https://en.wikipedia.org/wiki/List_of_brazing_alloys , where Ag56Cu22Zn17Sn5 is used for brazing). 

	In regards to claim 26, Miller further discloses:
The adapter recited in claim 24, wherein the filler metal is a soldering filler metal (see Col. 2, Lines 26-29).


The assembly recited in claim 22, wherein the inner tube is formed from copper and the outer tube is formed from steel (see 2nd to last paragraph in claim 22).

	In regards to claim 29, Miller further discloses:
The adapter recited in claim 22, wherein the inner and outer tubes are free of moving parts (see Fig. 1).

In regards to claim 30, Miller in view of Dugan discloses:
A liquid-cooled rotary electric machine including the assembly recited in claim 22 (it appears this device is capable of being connected to a liquid electric rotary machine).

	In regards to claim 31, Miller discloses: 
A method of forming an assembly, comprising: 
inserting an inner tube (considered as 15 in Fig. 1) formed from a first metal (see Col. 3, Lines 36-38, where the tubes are formed of either aluminum, steel or bi-metal; see Col. 1, Lines 35-40, where all metals part in contact with fluid must be constructed of substantially the same material; see Fig. 1 where the inner tube and tubes are only in contact with the fluid) having a first resistivity (see explanation below),
into an outer tube (considered as 19 in Fig. 1) formed from a second metal; 
securing the inner and outer tubes together (it can be seen that the inner and outer tubes are secured together in Fig. 1 due to element 32); 
inserting at least one member (considered as 11,12 in Fig. 1) having first and second ends in the inner tube (see Fig. 1); and 

but does not explicitly disclose the outer tube being formed from a second metal having a second resistivity greater than the first resistivity (see explanation below).
However, Dugan discloses a similar device wherein it is known that soldered fittings can comprise different metals such as copper or brass while the pipes attached thereto are comprises of steel (see page 2, second column, lines 4-6) and that tubular members are known to comprise either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).
In regards to a first and second metal, it would have been obvious to one of ordinary skill in the art before the effective filling date to use steel tubes and a copper or brass outer tube because Dugan discloses that this configuration is known in the field of metal-to-metal soldered connections (see page 2, second column, lines 1-6).
In regards to the outer tube being formed from a second metal having a second resistivity greater than the first resistivity, it would have been obvious to one of ordinary skill in the art before the effective filling date to use either steel or aluminum tubes and a copper or brass outer tubes OR copper or brass tubes and a steel or aluminum fitting because pipes are known to either comprise steel, stainless steel, copper, or aluminum and fittings are known to comprise either steel, stainless steel, copper, or aluminum and there are a finite number of identified and predictable solutions and producing no new results. It is noted that Miller discloses that it known to use tubes formed of either aluminum, steel or stainless steel (see Col. 3, Lines 36-38) and that Dugan discloses that it is known to use tubes comprised of either copper, aluminum, and ferrous alloys (see page 2, second column, lines 1-5).

In regards to the melting points, Brass is known to have a melting point of at least 905 degrees Celsius, copper is known to have a melting point of at least 1084 degrees Celsius, stainless steel is known to have a melting point of at least 1510 degrees Celsius (see https://www.onlinemetals.com/en/melting-points).
It appears that one of ordinary skill in the art would be required to execute these method steps to arrive to the claimed invention. 

	In regards to claim 32, Miller in view of Dugan discloses:
The method of claim 31, wherein the step of metallurgically bonding the at least one member to the inner tube comprises heating the outer tube to melt a filler metal provided in a pocket provided between an end of the inner tube and an end of the outer tube (see Fig. 1 where it appears the outer tube would be heated first to allow the solder to melt which would further melt the lining on the inner tube).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brownsdon (U.S. Patent No. 2,055,276) discloses an inner and outer tube made of metal, wherein the inner tube is made of copper, wherein the inner tube comprises a 
Linden (U.S. Patent No. 4,732,412) discloses an almost-identical invention to the instant application, except its intended use is plastics (see Fig. 3). 
Chiarelli (U.S. Patent No. 6,065,783) discloses a similar invention wherein the outer tube is copper. 
Anvar (FR 2276528) discloses a similar invention to the instant application except the inner and outer tubes are combined. 
Wassen (DE 2835277) discloses a similar invention using an exothermic material. 
Takahashi (JP 2001116182) discloses an almost-identical invention to the instant application, except its intended use is plastics (see Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679